ICJ_067_GulfOfMaine_CAN_USA_1983-07-27_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 27 JUILLET 1983

1983

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 27 JULY 1983
Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
ordonnance du 27 juillet 1983, C.J. Recueil 1983, p. 6.

Official citation :

Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Order of 27 July 1983, I. C.J. Reports 1983, p. 6.

 

N° de vente : 48 6
Sales number

 

 

 
1983
27 juillet
Rôle général
n° 67

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1983

27 juillet 1983

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE

Le président de la chambre de la Cour internationale de Justice cons-
tituée pour connaître de l'affaire de la Délimitation de la frontière maritime
dans la région du golfe du Maine entre le Canada et les Etats-Unis d’Amé-
rique,

Vu l'article 48 du Statut de la Cour et les articles 18, paragraphe 3, 31,
44, 46, 49, paragraphe 3, et 92 du Réglement de la Cour,

Vu le compromis conclu le 29 mars 1979, et modifié par la suite, entre le
Canada et les Etats-Unis d'Amérique en vue de soumettre à une chambre
de la Cour la question de la délimitation de la frontière maritime dans la
région du golfe du Maine,

Vu l'ordonnance du 5 novembre 1982 fixant au 28 juin 1983 la date d’ex-
piration du délai pour le dépôt du contre-mémoire de chaque Partie ;

Considérant que les contre-mémoires du Canada et des Etats-Unis
d’Amérique ont été déposés dans le délai susvisé ;

Considérant que, lors d’une réunion tenue ce jour, chacun des deux

“‘agents”a fait part au président de la chambre du souhait de son gou-

vernement d’être autorisé à soumettre une pièce de procédure addition-
nelle ; :

Considérant que, aux termes de l’article VI, paragraphe 1, du compro-
mis du 29 mars 1979, la chambre est priée d’autoriser, outre la soumission

4
7 GOLFE DU MAINE (ORDONNANCE 27 VII 83)

de mémoires et contre-mémoires, la présentation de toute autre piéce de
procédure jugée par elle nécessaire ;

Considérant qu’en l’espèce la présentation d’une réplique par les Parties
doit être jugée nécessaire ;

Autorise la présentation de répliques par le Canada et les Etats-Unis

d’Amérique et fixe au 12 décembre 1983 la date d’expiration du délai pour
le dépôt de ces répliques.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le vingt-sept juillet mil neuf cent quatre-vingt-trois, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement du Canada et
au Gouvernement des Etats-Unis d@ Amérique.

Le président de la chambre,
(Signé) Roberto Aco.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
